DETAILED ACTION
This action is in response to the application filed on 26 December 2019.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May 2020 and 10 May 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al. (US Publication 2018/0270022).

With respect to claims 1 and 11, Sun teaches A method, comprising:
receiving a transport block (TB) including one or more code block groups (CBGs) corresponding to a first hybrid automatic repeat request (HARQ) process from a transmitter at a receiver in a wireless communication system; (a transmitter, a base station, may use MIMO for an initial transmission of a set of CBGs, where the set of CBGs may correspond to a first TB and a second TB (e.g., TB0, TB1) and are transmitted with the same HARQ process ID (e.g., associated with a first HARQ process) via a first MIMO transmission to a User equipment, which is received by the user equipment, Paragraph 59) and
transmitting a TB/CBG indicator along with HARQ retransmission information (HARQ feedback includes TB/CBG indicator, Paragraph 60)  from the receiver (HARQ feedback includes TB/CBG indicator, Paragraph 60), the HARQ retransmission information including a HARQ acknowledgement (HARQ-ACK) feedback (HARQ feedback includes HARQ ACK feedback, Paragraph 60)  or a retransmission indication for the first HARQ process, the TB/CBG indicator indicating whether the HARQ-ACK feedback or the retransmission indication is TB-level or CBG-level. (The indicator in the multi-HARQ ACK/NACK feedback indicates a TB or CBG level ACK/NACK for the data in TB0 and a TB or CBG level ACK/NACK for the data in TB1, Paragraph 63)  

With respect to claim 7, Sun teaches wherein the first HARQ process is provided with the HARQ-ACK feedback in TB level when: 
all the CBGs in the TB of the first HARQ process are decoded correctly; (TB level is included in the HARQ-ACK feedback when all the CBGs in the TB are decoded correctly otherwise CBG level is included, Paragraph 80)  

With respect to claim 8, Sun teaches wherein the first HARQ process is provided with the retransmission indication in TB level when:
all the CBGs in the TB of the first HARQ process are decoded correctly; (TB level is included in retransmission indication when all the CBGs in the TB are decoded correctly otherwise CBG level is included, Paragraph 80)  

With respect to claim 16, Sun teaches A method, comprising:
receiving a transport (TB) including one or more code block groups (CBGs) corresponding to a first hybrid automatic repeat request (HARQ) process from a transmitter at a receiver in a wireless communication system; (a transmitter, a base station, may use MIMO for an initial transmission of a set of CBGs, where the set of CBGs may correspond to a first TB and a second TB (e.g., TB0, TB1) and are transmitted with the same HARQ process ID (e.g., associated with a first HARQ process) via a first MIMO transmission to a User equipment, Paragraph 59) and

transmitting HARQ retransmission information from the receiver, (HARQ feedback includes TB/CBG indicator is sent to the base station from mobile device, Paragraph 60)  

wherein the HARQ retransmission information includes a first field that indicates a TB-level positive acknowledgement (ACK) or negative acknowledgement (NACK)  for the first HARQ process, (feedback may include: 1-bit for TB level ACK/NACK for HARQ process, Paragraph 60) or indicates a new transmission or retransmission for the first HARQ process,

when the first field indicates a TB-level NACK for the first HARQ process, the HARQ retransmission information further includes a second field indicating CBG-level ACKs or NACKs for the first HARQ process, (when TB level is NACK, CBG level is required, feedback may include: a set of bits for a CBG level ACK/NACK indication corresponding to CBGs of one TB, Paragraph 60)   and

when the first field indicates a retransmission for the first HARQ process, the HARQ retransmission information further includes a second field providing CBG-level retransmission indications for the first HARQ process. (When retransmission indicated, feedback may include: a set of bits for a CBG level ACK/NACK indication corresponding to CBGs of one TB, Paragraph 60)  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Publication 2018/0270022) in view of Lunttila et al. (US Publication 2018/0376490).

With respect to claims 2, 12 and 17, Sun teaches wherein the transmitter is a base station (BS) and the receiver is a user equipment (UE) in the wireless communication system, (The base station is the transmitter and User equipment is  the receiver, Paragraph 63) and

Sun doesn’t teach the HARQ retransmission information is a HARQ-ACK codebook including HARQ-ACK feedbacks for a number of HARQ processes configured at the UE. 

Lunttila teaches the HARQ retransmission information is a HARQ-ACK codebook (HARQ feedback includes HARQ ACK feedback codebooks, Paragraph 213) including HARQ-ACK feedbacks for a number of HARQ processes configured at the UE. (HARQ ACK feedbacks is for number HARQ processes configured at the UE, Paragraph 213)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Sun by modifying the HARQ retransmission information to include HARQ-ACK codebook including HARQ-ACK feedbacks for a number of HARQ processes configured at the mobile station as taught by Lunttila. The motivation for combining Sun and Lunttila is to be able to control the HARQ codebook size, i.e. the size of the data container carrying provided HARQ-ACK feedback information and to avoid ACK/NACK misdetection problems. 

With respect to claims 3 and 13, Sun teaches wherein the TB/CBG indicator indicates whether each HARQ-ACK feedback for the number of HARQ processes configured at the UE is TB-level or CBG-level. (The indicator in the multi-HARQ ACK/NACK feedback indicates a TB or CBG level ACK/NACK for the data in TB0 and a TB or CBG level ACK/NACK for the data in TB1 at the UE, Paragraph 63)  


Claims 4-6, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Publication 2018/0270022) in view of Babaei et al. (US Publication 2020/0221310).

With respect to claims 4, 14 and 18, Sun doesn’t teach wherein the transmitter is a UE, and the receiver is a BS in the wireless communication system, and the HARQ retransmission information is one of: a HARQ-ACK codebook including HARQ-ACK feedbacks for a first number of HARQ processes configured at the UE; or a retransmission indicator including retransmission indications for a second number of HARQ processes configured at the UE.

Babaei teaches wherein the transmitter is a UE, and the receiver is a BS in the wireless communication system, (The wireless device may transmit one or more uplink data package and base station receives the uplink data Package and transmits HARQ feedback, Figure 16) and the HARQ retransmission information is one of:

a HARQ-ACK codebook ( HARQ feedback codebook, Paragraph 447) including HARQ-ACK feedbacks for a first number of HARQ processes configured at the UE; (HARQ feedback includes HARQ ACK/NACK feedback for of a different HARQ process configured at the UE, Paragraph 356)  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Sun by replacing the HARQ for downlink of Sun with HARQ process of uplink between base station and mobile station as taught by Babaei. The motivation for combining Sun and Babaei is to be able to reduce the large HARQ feedback payload for PDCCH and improve performance of PDCCH. 

With respect to claims 5 and 15, Sun teaches wherein the TB/CBG indicator indicates:
whether each HARQ-ACK feedback for the first number of HARQ processes configured at the UE is TB-level or CBG-level.  (The indicator in the multi-HARQ ACK/NACK feedback indicates a TB or CBG level ACK/NACK for the data in TB0 and a TB or CBG level ACK/NACK for the data in TB1, Paragraph 63)  

With respect to claims 6 and 19, Sun doesn’t teach wherein the retransmission indicator is included in an uplink grant that schedules multiple uplink data transmissions corresponding to the second number of HARQ processes configured at the UE.
Babaei teaches wherein the retransmission indicator is included in an uplink grant (the UL grant may indicate the CBG bitmap for retransmission, Paragraph 442) that schedules multiple uplink data transmissions corresponding to the second number of HARQ processes configured at the UE. (Number of transmissions may be scheduled with an uplink grant for a HARQ process configured at mobile device, Paragraph 383)  
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Sun by replacing the HARQ for downlink of Sun with HARQ process of uplink between base station and mobile station as taught by Babaei. The motivation for combining Sun and Babaei is to be able to reduce the large HARQ feedback payload for PDCCH and improve performance of PDCCH. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Publication 2018/0270022) in view of Gerstenberger et al. (US Publication 2012/0275395).

With respect to claim 9, Sun doesn’t teach wherein the HARQ retransmission information includes HARQ-ACK feedbacks or retransmission indications for HARQ processes belonging to a same component carrier or different component carriers used by the transmitter and the receiver.
wherein the HARQ retransmission information includes HARQ-ACK feedbacks or retransmission indications for HARQ processes belonging to a same component carrier or different component carriers used by the transmitter and the receiver. (In case of carrier aggregation and FDD this means that there will be a maximum of two HARQ processes that need to be fed back per component carrier. In case of TDD, there is also a time component associated with HARQ feedback, so there may be more than two HARQ processes that need to be fed back per CC, between mobile device and base station, Paragraph 22)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Sun with mapping carrier aggregation to HARQ processes configured between base station and mobile station as taught by Gerstenberger. The motivation for combining Sun and Gerstenberger is to be able to reduce signaling overhead when transmitting control information.

With respect to claim 20, Sun doesn’t teach wherein the HARQ retransmission information includes TB-level ACK/NACK indications or TB-level new transmission or retransmissions for HARQ processes belonging to a same component carrier or different component carriers used by the transmitter and the receiver.
Gerstenberger teaches wherein the HARQ retransmission information includes TB-level ACK/NACK indications or TB-level new transmission or retransmissions for HARQ processes belonging to a same component carrier or different component carriers used by the transmitter and the receiver. (In case of carrier aggregation and FDD this means that there will be a maximum of two HARQ processes that need to be fed back per component carrier. In case of TDD, there is also a time   

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Sun with mapping carrier aggregation to HARQ processes configured between base station and mobile station as taught by Gerstenberger. The motivation for combining Sun and Gerstenberger is to be able to reduce signaling overhead when transmitting control information.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Publication 2018/0270022) in view of Liu et al. (US Publication 2018/0234211).

With respect to claim 10, Sun doesn’t teach wherein an amount of HARQ processes in the HARQ retransmission information that are each provided with a HARQ-ACK feedback or a retransmission indication in CBG level is restricted to be smaller or equal to a preconfigured number
Liu teaches wherein an amount of HARQ processes in the HARQ retransmission information that are each provided with a HARQ-ACK feedback or a retransmission indication in CBG level is restricted to be smaller or equal to a preconfigured number. (The number of one or more HARQ processes in HARQ-ACK feedback of the each of the plurality of communication devices, e.g., n is preconfigured by wireless networks, Paragraph 44)  

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Sun with setting the number HARQ processes to a 


Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. A./
Examiner, Art Unit 2472


/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472